 

 

Case 7:20-cr-00807 Document1 Filed on 04/23/20 in TXSD Page 1 of 1

United States District Court
Southern District Of Texas
AO YI (Rev 8/01) Criminal Comptaint - ee

APR 23 2020

David J. Bradley, Clerk

United States District Court

SOUTHERN DISTRICT OF , TEXAS
McALLEN DIVISION

 

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Maria Angelica Colburn
Case Number: M-20- 67 Yu

IAE YOB: 1977
Mexico
(Name and Address of Defendant)

1, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

knowledge and belief. On or about April 23, 2020 in Hidalgo County, in
the ‘Southern District of Texas __

 

 

(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Hidalgo, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title __8 _United States Code, Section(s) oe 1326 (Felony)
I further state that [ am a(n) Border Border Patrol Agent and that this complaint i is based on the
following facts:

Maria Angelica Colburn was encountered by Border Patrol Agents near Hidalgo, Texas on April 23, 2020. The investigating agent
established that the defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 22, 2020, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on May 21, 2019 through Laredo, Texas. Prior to Deportation/Exclusion the Defendant was
instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland
Security, On May 2, 2019, the defendant was convicted of 8 USC 1326, Alien Unlawfully Found in the U.S. After Deportation, and
sentenced to one hundred forty-eight (148) days confinement and two (2) years Supervised Release Term.

(declare under penalty of perjury that the statements in this complaint are true and correct. Executed on April 23, 2020.

Continued on the attached sheet and made a part of this complaint: [ Yes [x| No

Submitted by reliable electronic means, sworn to and attested
telephonically per Fed. R. Cr.P.4.1,and probable cause found on:

Complaint authorized by: AUSA Sarina Dipiazzae) / ' oO Si -: 4

 

 

 

‘Si Mirna Silva
Signature of Complainant
April 23, 2020 Mirna Silva _ Lhorier Patrol Agent
- ; ———
J. Scott Hacker . _U.S. Magistrate Judge

 

 

Name and Title of Judicial Officer Signature’of/Audigial Officer
